DETAILED ACTION  Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                      Specification
2. 	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 	The abstract of the disclosure is objected to because it not within the range of 50 to 150 words. 
Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5. 	Claims 1 – 3, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (KR20170080903, hereinafter Choi). 	Regarding claim 1, Choi discloses an apparatus comprising a substrate (PCB) 21  in which a hole is formed (See Fig. 3), a disc (central plate) 11 disposed above the hole; and a plurality of hinges (protruding bars) 13 protruding from a side surface of the disc and connecting the disc and the substrate (See Pg. 3, lines 1 – 27). 	Regarding claim 2, the disc 11 has an annular shape (See Fig. 3).   	Regarding claim 3, the disc is concentric with the hole and has an outer diameter which is the same as a diameter of the hole; and the hinge has a "1"-shaped column shape connecting the disc and the substrate (See Fig. 3). 	Regarding claim 6, the substrate has a cup shape; and an upper surface of the disc is positioned to be coplanar with an upper surface of the substrate (See Fig. 3).   	Regarding claim 7, an upper surface of the hinge is positioned to be coplanar with an upper surface of the disc (See Fig. 3).   	Regarding claim 9, the deformable body includes a substrate 21 in which a hole is formed, a disc 11 disposed above the hole; and a plurality of hinges 13 protruding from a side surface of the disc and connecting the disc and the substrate (See Pg. 3, lines 1 – 27).   	
Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 4, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nomura et al. (JP4703526, hereinafter Nomura). 	Regarding claim 4, Choi discloses an apparatus comprising a substrate (PCB) 21  in which a hole is formed (See Fig. 3), a disc (central plate) 11 disposed above the hole; and a plurality of hinges (protruding bars) 13 protruding from a side surface of the disc and connecting the disc and the substrate (See Pg. 3, lines 1 – 27). 	Choi fails to disclose that the disc is concentric with the hole and has an outer diameter smaller than a diameter of the hole; and the hinge has an "L" shape including a vertical portion vertically extending in a direction from the substrate toward the disc and a horizontal portion horizontally extending in a direction from the vertical portion toward the side surface of the disc.   	However, Nomura discloses an apparatus comprising a substrate 130 having a hole and a disc 170 having an outer diameter smaller than a diameter of the hole, and a hinge (snap engagement portion) 183 having an L shape including a vertical portion vertically extending in a direction from the substrate toward the disc and a horizontal portion horizontally extending in a direction from the vertical portion toward the side surface of the disc (See Fig. 4-2, Pg. 4, lines 50 – 53 and Pg. 5, lines 1 – 12).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Choi according to the teachings of Nomura for the purpose of, advantageously providing an improved component since this type of component can be miniaturized while keeping the size of a swing knob and a rotary knob large (See Nomura, Pg. 1, lines 14 – 15 and Pg. 2, line 16). 	Regarding claim 5, Choi fails to disclose that a width of the horizontal portion is greater than a width of the vertical portion.   	However, in Nomura, a width of the horizontal portion is greater than a width of the vertical portion (See Fig. 4-2). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Choi according to the teachings of Nomura for the purpose of, advantageously providing an improved component since this type of component can be miniaturized while keeping the size of a swing knob and a rotary knob large (See Nomura, Pg. 1, lines 14 – 15 and Pg. 2, line 16). 	Regarding claim 8, in Choi, a height of the horizontal portion of the hinge is the same as a height of the disc (See Fig. 3).  9. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee et al. (2015/0292969, hereinafter Lee). 	Regarding claim 10, Choi discloses an apparatus comprising a deformable body that includes a substrate 21 in which a hole is formed, a disc 11 disposed above the hole; and a plurality of hinges 13 protruding from a side surface of the disc and connecting the disc and the substrate (See Pg. 3, lines 1 – 27).   	Choi fails to disclose a printed circuit board (PCB) positioned on an upper surface of the substrate of the deformable body and including a sensing electrode; and an upper plate positioned above the sensing PCB and coupled to the disc of the deformable body, wherein the upper plate includes a corresponding electrode facing the sensing electrode. 	However, Lee discloses an apparatus comprising a printed circuit board 10 located on an upper surface of a substrate (See Fig. 2) and including an electrode 20, an upper plate 50 located above the pcb 10 and coupled to a disc at a central part 60 and the upper plate with an electrode E1 facing electrodes 20 (Pg. 2, Paras. 0052 – 0055 and Pg. 3, Paras. 0063 and 0068). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Choi according to the teachings of Lee for the purpose of, advantageously providing an improved torque sensor since this type of sensor uses capacitance and is capable of preventing a stress relaxation phenomenon of a dielectric material (See Lee, Pg. 1, Para. 0013).
Allowable Subject Matter
10. 	Claims 11 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.11. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the sensing electrode is positioned on an upper surface of the sensing PCB; and the corresponding electrode includes an inclined surface which is inclined with respect to the sensing electrode” (referring to claim 11), “the corresponding electrode includes a vertical surface facing a side surface of the sensing PCB” (referring to claim 12) and “the sensing electrode extends to a side surface of the sensing PCB” (referring to claim 13) in combination with the other limitations presented in claim 10.
Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	Seonghwan et al. (KR200478012) disclose a cosmic case. 	Choi et al. (KR20170080903) disclose a capacitive torque sensor capable of decoupling from external interference.13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        8/5/22